      Entered on Docket October 21, 2019

                                                      Below is the Order of the Court.


1

2                                                      ___________________
                                                       Christopher M. Alston
3                                                      U.S. Bankruptcy Judge
                                                       (Dated as of Entered on Docket date above)
4

5

6
 _______________________________________________________________
7

8

9

10                                 UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF WASHINGTON
11                                            AT SEATTLE
12   In re:                                             Case No. 16-11767-CMA
13
     NORTHWEST TERRITORIAL MINT, LLC,                   ORDER AUTHORIZING SALE OF SEIZED
14                                                      PROPERTY
                                    Debtor.
15

16

17            This matter having come before the Court on the NWTM Trustee’s Motion to Approve

18   Settlement with Bradley Cohen, Cohen Asset Management, and Kathryn A. Ellis (the “Motion”),

19   and the Court having considered the Motion, the Declarations of Mark Calvert, David C. Neu, and

20   Joe Munchel in support thereof, any responsive and reply papers, and the arguments of counsel, if

21   any, and having found that:

22            1.    The sale (the “Sale”) proposed in the Motion is reasonable;

23            2.    The minimum price for the Seized Property, set forth in the Motion, is reasonable;

24   and

25            3.    Good cause exists for authorizing the Sale,

              NOW, THEREFORE, it is ORDERED as follows:


                                                                                   K&L GATES, LLP
                                                                             925 FOURTH AVE., SUITE 2900
     ORDER GRANTING MOTION TO APPROVE SALE - 1                            SEATTLE, WASHINGTON 98104-1158
                                                                              TELEPHONE: (206) 623-7580
     502552984 v2                                                              FACSIMILE: (206) 623-7022



 Case 16-11767-CMA         Doc 2136      Filed 10/21/19     Ent. 10/21/19 11:04:39              Pg. 1 of 4
                                                       Below is the Order of the Court.


1
              1.    Pursuant to 11 U.S.C. § 363(b), the NWTM Trustee and Erdmann Trustee are
2
     authorized to participate in the consummation of a sale of the Seized Property less the following
3
     items (the “Excluded Items”), which shall be excluded from the sale:
4
                        #     Lot   Description                     Weight Quantity
5                                   Bag Silver Bars/Copper             7.1
                          2 1&2     Rounds                            LBS         1
6                                   Bag Wheat Pennies 50 Face
                          3 1&2     worth 2.5 Cents Each            34 LBS                    1
7                                   Small Cardboard Box of             4.06
                        10 3&4      Misc Coins, Bars and Knifes        LBS                    1
8                                   Red Box with Misc Medals           8.87
                        12 3&4      and Tokens                         LBS                    1
9                                   Bag of Misc Token Medals -
                        48 5&6      Mostly Non Precious                                       1
10                                  Box Lot Misc Medals, Belt
                        49 5&6      Buckle, Hobo Nickel                                       1
11                                  Box Lot British Cap
                                    Insignia, Military & School
12                      50 5&6      Medals                                                    1
                                    Assortment of Spoons
13                                  Medals, Money Clips, ID         4.05
                        51 5&6      Tags                            LBS                       1
14                                  Small Box Medals - Lapel
                        57    10    Pins                                                      1
15                                  Lot Misc Coins, Medals and
                        77    13    Tokens                                                    1
16                      83    17    Misc Medals                                               4
17

18

19
     to Bellevue Rare Coins, American Rarities Rare Coin Shop, or any party providing a higher and
20
     better offer (the “Buyer”), provided, however, that the purchase price shall be no less than
21
     $127,886.19 (ten percent less than the Original Offer of $142,095.77);
22
              2.    If Bradley Cohen and Cohen Asset Management consent, Diane Erdmann, on behalf
23
     of Ross Hansen, may take possession of the Excluded Items at a time and place to be determined by
24
     the Erdmann Trustee;
25



                                                                                    K&L GATES, LLP
                                                                              925 FOURTH AVE., SUITE 2900
     ORDER GRANTING MOTION TO APPROVE SALE - 2                             SEATTLE, WASHINGTON 98104-1158
                                                                               TELEPHONE: (206) 623-7580
     502552984 v2                                                               FACSIMILE: (206) 623-7022



 Case 16-11767-CMA           Doc 2136    Filed 10/21/19     Ent. 10/21/19 11:04:39                Pg. 2 of 4
                                                        Below is the Order of the Court.


1
              3.     Except as otherwise specifically provided herein, pursuant to 11 U.S.C. §§ 105(a) and
2
     363(f), the Seized Property shall be transferred at closing to the Buyer, free and clear of all interests,
3
     including liens, claims, and encumbrances, with all such interests to attach to the net proceeds of the
4
     sale in the order of their priority, with the same validity, force and effect which they now have as
5
     against the Seized Property;
6
              4.     The sale of the Seized Property by the Trustees to Buyer (A) is or will be legal, valid
7
     and effective transfers of the Seized Property; (B) constitutes a transfer for reasonably equivalent
8
     value and fair consideration under the United States Bankruptcy Code; and (C) except as otherwise
9
     specifically provided herein, will vest Buyer with all right, title and interest of the estates of NWTM
10
     and Erdmann to the Seized Property free and clear of all liens, claims and encumbrances pursuant to
11
     Section 363(f) of the Bankruptcy Code;
12
              5.     This Order shall be effective immediately upon entry, and any stay of orders provided
13
     for in Bankruptcy Rules 6004(h), 6006(d), 7062 and any other provision of the Bankruptcy Code or
14
     Bankruptcy Rules shall not apply, is expressly lifted and this Order is immediately
15
     effective and enforceable.
16

17

18                                               ///END OF ORDER///

19
     Presented by:
20

21   K&L GATES LLP

22

23
     By: /s/ David C. Neu
24   Michael J. Gearin, WSBA # 20982
     David C. Neu, WSBA #33143
25   Brian T. Peterson, WSBA #42088
     Attorneys for Mark Calvert, Chapter 11 Trustee


                                                                                    K&L GATES, LLP
                                                                              925 FOURTH AVE., SUITE 2900
     ORDER GRANTING MOTION TO APPROVE SALE - 3                             SEATTLE, WASHINGTON 98104-1158
                                                                               TELEPHONE: (206) 623-7580
     502552984 v2                                                               FACSIMILE: (206) 623-7022



 Case 16-11767-CMA          Doc 2136       Filed 10/21/19     Ent. 10/21/19 11:04:39             Pg. 3 of 4
                                                 Below is the Order of the Court.


1    Agreed as to form and entry:

2
     LAW OFFICE OF KATHRYN A. ELLIS
3

4    By: /s/ Kathryn A. Ellis
     ___________________________
5    Kathryn A. Ellis, WSBA #14333
     Attorney for Trustee
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                                          K&L GATES, LLP
                                                                    925 FOURTH AVE., SUITE 2900
     ORDER GRANTING MOTION TO APPROVE SALE - 4                   SEATTLE, WASHINGTON 98104-1158
                                                                     TELEPHONE: (206) 623-7580
     502552984 v2                                                     FACSIMILE: (206) 623-7022



 Case 16-11767-CMA         Doc 2136   Filed 10/21/19   Ent. 10/21/19 11:04:39          Pg. 4 of 4
